Citation Nr: 1202302	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  03-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for petit mal seizures, to include as secondary to the service connected residuals of a lumbosacral strain. 

2.  Entitlement to a compensable disability evaluation for residuals of a lumbosacral strain.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from January 1969 to July 1970.  

The current appeal arises from a September 2002 rating action of the Department of Veterans Affairs Regional Office (RO) in Reno, Nevada. Specifically, in that decision, the RO denied service connection for petit mal seizures, asserted to be secondary to the service-connected residuals of a lumbosacral strain. In addition, the RO denied the issue of entitlement to a compensable disability evaluation for the service-connected residuals of a lumbosacral strain. 

The Veteran testified before the undersigned at the RO in January 2005. A copy of the hearing transcript is of record. 

In August 2005, the Board, in pertinent part, remanded the issues currently on appeal for further development. 

In September 2007, the Board denied the service connection claim for petit mal seizures and determined that the criteria for a compensable evaluation for residuals of a lumbosacral stain were not met.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a July 2009 Joint Motion, the Court issued an Order in the same month, vacating the September 2007 decision and remanding the case to the Board for another decision. 

The Board remanded these issues in March 2010 for development that addressed the matters raised in the July 2009 Joint Motion.  They have now been returned to the Board for additional review. 

The matter of entitlement to service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board, in its March 2010 remand, requested additional development ordered by the 2009 Joint Motion and Court Order.  Basically, both a January 2007 VA examination for the Veteran's claimed seizure disorder and a January 2007 VA examination of the Veteran's spine disability were to be returned to the two examiners who had conducted the examinations in order to obtain clarifications of their opinions and diagnoses.  Both examiners were asked to comment on some specific issues and items of evidence identified by the Joint Motion.  

The record shows that the claims folders were returned to the two January 2007 VA examiners.  The examiners who conducted the original examinations attached addendum to their reports, both dated in January 2011.  Unfortunately, neither examiner provided the information that had been requested by the Board and the Court.  This was noted in an April 2011 Deferred Rating Decision.  

In response to the failure to complete the requested development, the Veteran was scheduled for additional examinations.  He did not report for those examinations.  However, it also appears that the notice was sent to an incorrect address and was returned.  An additional August 2011 letter was mailed to the Veteran from the VA Medical Center to this same address by certified mail, but again there is no indication that it was received.  

The Board notes that the address apparently used to notify the Veteran of his scheduled examination was a post office box in Winnemucca, Nevada.  However, a list of addresses obtained prior to the mailing of the letter shows that the Veteran's current address was actually on Railroad St., Winnemucca, Nevada.  This is apparently the correct address, as a supplemental statement of the case and other letters mailed to the Veteran at the Railroad St. address since August 2011 have not been returned.  

In view of the above, the Board finds that the Veteran must be scheduled for additional examinations in order to obtain the requested opinions, and to ensure his right to due process by providing him proper notice of these examinations.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran's current address.  Unless an additional change of address is received from the Veteran, mail all correspondence to the 199 Railroad St., Winnemucca, Nevada, address contained in the claims folder.  The Veteran should be informed of the importance of the scheduled examinations and the consequences of a failure to report.  Any mail returned as undeliverable or evidence of a change in or inaccurate address should be documented.  If the Veteran provides an address that is more current than the 199 Railroad St., Winnemucca, Nevada, address, then utilize that address but continue to document the effort to contact the Veteran.

2.  Schedule the Veteran for a VA examination in order to determine whether or not he has a current disability manifested by seizures and, if so, whether or not this disability is the result of active service.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests should be conducted, to include if necessary for diagnosis an EEG and/or an MRI.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions:
a) Does the Veteran have a current chronic disability manifested by seizures?  If so, what is the diagnosis of this disability?
b) If the Veteran does not have a seizure disorder, does he have any other current chronic neurological disability that would account for his complaints of shaking?  
c) Given the diagnoses of a seizure disorder in both VA and private treatment records in the 1990s that later stabilized, is it as likely as not that the Veteran has ever had chronic disability manifested by seizures or any other neurological disability that would account for his reported symptoms since May 1998?
d) If it is determined that the Veteran has a current chronic disability manifested by seizures, any other current chronic neurological disability, or has had a seizure disability or neurological disability at any point since May 1998, is it as likely as not that this disability was incurred in or aggravated by active service?  In providing this portion of the opinion, the examiner must comment on the significance, if any, of a July 1969 service treatment record showing that the Veteran was involved in a fight and the July 1970 separation examination reporting injury to the bridge of the nose, as these may be suggestive of head injury.  
e) If it is determined that the Veteran has a current chronic disability manifested by seizures, any other current chronic neurological disability, or has had a seizure disability or neurological disability at any point since May 1998, is it as likely as not that this disability was incurred in or aggravated by his service connected lumbosacral strain?

The reasons and bases for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resorting to speculation, this should be noted in the examination report.  Any evidence that may be obtained that would enable the examiner to provide the requested opinion should be identified.  

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his service connected lumbosacral strain.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests should be conducted.  Any additional limitation of motion due to pain, weakness, incoordination or fatigability should be described in terms of degree.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions:
a) What is the current diagnosis or diagnoses of the Veteran's lumbosacral spine disability?
b) Are any of the Veteran's current symptoms attributable to his service connected lumbosacral strain?  If so, these should be identified and differentiated from any symptoms that are the result of other disabilities such as degenerative arthritis or degenerative disc disease. 
c) If the examiner attributes any portion of the Veteran's current lumbosacral spine symptoms to the service connected lumbosacral strain but is unable to determine which symptoms are due to lumbosacral strain and which are due to nonservice connected disabilities such as degenerative arthritis or degenerative disc disease, this should be specifically stated in the examination report.  
The reasons and bases for all opinions should be provided.  Any evidence that may be obtained that would enable the examiner to provide the requested opinion should be identified.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative, if any is appointed, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


